Citation Nr: 1603219	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-26 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder and/or personality disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1990.  In May 2014 testimony, the Veteran reported additional service through 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously remanded by the Board in January 2015 and August 2015.  The case has now been returned to the Board for review.  

As noted in the January 2015 Board decision, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Veteran's claim is not limited solely to bipolar disorder, also initially claimed as anxiety and depression, and personality disorder, but is properly characterized broadly as a single claim of service connection for psychiatric disability to include bipolar disorder and/or personality disorder, as listed on the title page.

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that the development requested by the Board's August 2015 remand, concerning a VA examination and opinion, was not substantially completed.  Generally, a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand to the extent possible.  Id., D'Aries v. Peake, 22 Vet. App. 97   (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Historically, in January 2015, the Board determined that a remand was warranted because the August 2011 VA examiner did not address all psychiatric diagnoses of record but only addressed the etiology of bipolar disorder.  The January 2015 Board remand requested that all diagnoses of record must be addressed on remand. 

Following the January 2015 remand, a March 2015 VA examination report included diagnoses of borderline personality disorder and major depressive disorder, recurrent, with mixed features.  The March 2015 VA examiner stated the Veteran had been treated for bipolar disorder and her inpatient notes indicated hypersexuality and impulsivity but that she did not report symptoms that met a clear diagnosis of bipolar disorder.  The March 2015 VA examiner provided a negative nexus opinion with respect to the etiology of major depressive disorder.  In a May 2015 addendum opinion, the VA examiner found the Veteran's borderline personality disorder did not preexist service and was less likely than not due to or caused by her military service.  

In August 2015, the Board determined that the March 2015 and May 2015 VA examiners did not address all diagnoses of record to include the February 2012 VA treatment record, among other records, which diagnosed anxiety disorder, NOS and dysthymia in remission, a March 2012 VA treatment record, among other records, which diagnosed mood disorder, NOS, but did not link such to substance abuse, and a May 2012 VA treatment record which, in part, diagnosed complicated grief disorder.  Thus, in August 2015, the Board remanded the Veteran's case to complete the January 2015 remand directive.   

A VA medical opinion was provided in December 2015.  The VA examiner opined that there was no clear evidence that a mental health diagnosis existed prior to military service.  The VA examiner then opined that the "major depressive diagnosis" was "less likely than not" incurred or caused by the Veteran's active service.  The rationale was that the Veteran's superior officer noted her remarkable performance and no "STRs" were present to indicate a diagnosis of any mental health problems.  

The Board finds that the December 2015 VA medical opinion is inadequate and does not substantially comply with the Board's remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner did not address whether any psychiatric disability was related to active service, but again, only provided an opinion related to the etiology of major depressive disorder, which was the reason for the Board's remand.  In addition, the VA examiner noted that there were no service treatment records indicating a diagnosis.  However, review of the service medical treatment records show that the Veteran was seen by the mental health department in April 1991 for a follow-up and reported feeling less depressed.  While it is not clear from the record as to whether the Veteran served on active duty in April 1991, the Board notes that this complaint was made shortly after separation from active service.  In addition, the Veteran provided testimony related to the chronicity of her symptoms, which were not addressed by the VA examiner.  Accordingly, a new VA addendum opinion is required.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate source in order to clarify the Veteran's period(s) of active service.  Specifically, the Board is interested in any service following the Veteran's separation date of June 1990.

2.  Following the above development and any other development deemed necessary, request a VA addendum opinion from a suitably qualified VA examiner concerning the etiology of the Veteran's claimed psychiatric disability.  The claims folder must be made available to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination.  The examiner is asked to address the following:

*Is it at least as likely as not (50 percent probability or more) that ANY psychiatric disability identified proximate to or during the appeal period, regardless of whether there is a current diagnosis or such diagnosis was found on previous VA examination(s), is related to or otherwise caused by the Veteran's active service?  In rendering the requested opinion, the examiner must specifically address diagnosed anxiety disorder, NOS and dysthymia in remission (see the February 2012 VA treatment record, among other records), diagnosed mood disorder, NOS (see a March 2012 VA treatment record, among other records), and diagnosed complicated grief disorder (see a May 2012 VA treatment record). 

* Is it at least as likely as not (50 percent probability or more) that the Veteran experienced a psychosis that manifested within one year after discharge from active service?

Rationale for any opinion expressed must be provided.  The examiner is asked to consider the Veteran's statements and testimony regarding the presence of chronic symptoms since active service, the lay statement regarding the changes in the Veteran after service, and the April 1991 service medical treatment record indicating that the Veteran was seen for a follow-up and was feeling "less depressed."  
 
3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford her an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




